                                                     Case 2:19-bk-02549-FMD                 Doc 26         Filed 04/30/21           Page 1 of 5

                                                                                     FORM 1                                                                                                 Page: 1
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
Case Number:         19-02549 CED                                                                                Trustee:                        LUIS E. RIVERA II
Case Name:           Spindle, Inc.                                                                               Filed (f) or Converted (c):     03/22/19 (f)
                                                                                                                  D 0HHWLQJ'DWH           04/23/19
Period Ending: 03/31/21                                                                                          Claims Bar Date:                08/16/19

                                         1                                       2                              3                          4                   5                        6
                                                                                                       Estimated Net Value                                                         Asset Fully
                                                                              Petition/           (Value Determined By Trustee,         Property           Sale/Funds           Administered (FA)/
                                 Asset Description                          Unscheduled              Less Liens, Exemptions,          Abandoned            Received by           Gross Value of
 Ref #                (Scheduled And Unscheduled (u) Property)                 Values                    and Other Costs)          2$  D $EDQGRQ       the Estate          Remaining Assets

  1      Wells Fargo Acct #9197                                                        2,220.18                        2,220.18                                      2,220.18          FA

  2      Wells Fargo Account #7863                                                      108.74                            108.74                                      108.74           FA

  3      Wells Fargo Account #9284                                                      148.42                         1,509.65                                      1,509.65          FA

  4      Florida Capital Bank Account Checking 3911                                     553.26                            523.67                                      523.67           FA

  5      Internet domain names and websitesspindle.com;                              Unknown                                1.00                                         0.00                   1.00
         sportspaymentpros.com;catalystmarketingsystem.com;mycardv
         ault.com; mymetrorewards.com;mymetroarea.com; and
         lowmerato.com
  6      Customer Lists which include customerpersonally identifiable                Unknown                                1.00                                         0.00                   1.00
         information includingname, address and merchant
         accountinformation; mailing list of over 10 millionnames
         $5,150.00 Recent cost
  7      NOL, Federal; Not professionally appraised within the last year.      21,440,825.00                     21,440,825.00                                           0.00            100,000.00
         Tax year 2011-2018
  8      Spindle's Public Shell, estimated to be between $150,000 to              225,000.00                         225,000.00                                          0.00            100,000.00
         $300,000
  9      Copy of Spindle's Payment Service Provider code                             10,000.00                              0.00                                         0.00          FA

  10     Copy of Spindle's Payment Service Provider                               175,000.00                                0.00                                         0.00          FA
         code is subject to lien; Copy of Payment
         Service Provider code was sold for $35,000 to
         Gensource in 2018


TOTALS (Excluding Unknown Values)                                            $21,853,855.60                     $21,670,189.24                                     $4,362.24           $200,002.00
Major activities affecting case closing:
Telephone conference with D. Fogarty, Esq. <2/22/2021, 11:04:39 AM - LR-435>

Discussions remain ongoing regarding potential sale of corporate shell and NOL. <2/2/2021, 9:53:14 AM - LR-435>

Discussions ongoing regarding potential sale of corporate shell and NOL. <8/26/2020, 12:30:05 PM - LR-435>

Telephone conference with Special Counsel regarding potential sale of NOL. <4/28/2020, 9:43:58 PM - LR-435>

Email to Debtor's counsel regarding status of case. <3/11/2020, 9:33:54 PM - LR-435>
                                                  Case 2:19-bk-02549-FMD                     Doc 26        Filed 04/30/21           Page 2 of 5

                                                                                  FORM 1                                                                                                          Page: 2
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                               ASSET CASES
Emails to/from Debtor's counsel and Special Counsel regarding status of matter. Parties still working on potential sale of NOL and/or assets of corporation. <12/18/2019, 10:07:49 AM - LR-435>

Emails to/from Debtor's counsel and Special Counsel regarding status of matter. <7/8/2019, 10:24:03 AM - LR-435>

Filed Change of Address Order. Correspondence to Florida Capital Bank demanding account balance. <6/17/2019, 2:00:22 PM - LR-435>

Recd Order Approving Application to Employ Counsel; Prepare and file Proof of Service. <5/16/2019, 3:10:18 PM - AM-443>

Filed Application to Employ GR and submitted proposed order. <5/14/2019, 5:07:00 PM - LR-435>

Email to L. Fernandez, Esq. requesting review of case. <5/14/2019, 8:36:57 AM - LR-435>

Initial Projected Date of Final Report (TFR): March 31, 2021                                         Current Projected Date of Final Report (TFR): October 31, 2021
                                             Case 2:19-bk-02549-FMD              Doc 26           Filed 04/30/21      Page 3 of 5

                                                                       Form 2                                                                                                   Page: 1

                                                       Cash Receipts and Disbursements Record
Case Number:          19-02549 CED                                                                Trustee:                LUIS E. RIVERA II
Case Name:            Spindle, Inc.                                                               Bank Name:              Signature Bank
                                                                                                  Account:                ******8864 - Checking
Taxpayer ID#:         *****1820                                                                   Blanket Bond:           $30,832,000.00 (per case limit)
Period:               04/01/20 - 03/31/21                                                         Separate Bond:          N/A

   1            2                      3                                         4                                                 5                    6                  7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements        Checking
  Date      Ref. #           Paid To / Received From                 Description of Transaction              Tran. Code            $                    $           Account Balance

05/10/19              Signature Bank                      Account Opening Deposit Adjustment                 9999-000               3,838.57                                   3,838.57

06/28/19   Asset #4   Florida Capital Bank, N.A.          Account closing balance turned over by Florida     1129-000                  523.67                                  4,362.24
                                                          Capital Bank, N.A.

06/30/20              Signature Bank                      Bank and Technology Services Fee                   2600-000                                        6.74              4,355.50

07/31/20              Signature Bank                      Bank and Technology Services Fee                   2600-000                                        7.20              4,348.30

08/31/20              Signature Bank                      Bank and Technology Services Fee                   2600-000                                        7.18              4,341.12

09/30/20              Signature Bank                      Bank and Technology Services Fee                   2600-000                                        6.94              4,334.18

11/02/20              Signature Bank                      Bank and Technology Services Fee                   2600-000                                        6.93              4,327.25

11/30/20              Signature Bank                      Bank and Technology Services Fee                   2600-000                                        7.15              4,320.10

12/31/20              Signature Bank                      Bank and Technology Services Fee                   2600-000                                        7.14              4,312.96

01/29/21              Signature Bank                      Bank and Technology Services Fee                   2600-000                                        6.68              4,306.28

02/26/21              Signature Bank                      Bank and Technology Services Fee                   2600-000                                        6.44              4,299.84
                                             Case 2:19-bk-02549-FMD             Doc 26           Filed 04/30/21      Page 4 of 5

                                                                       Form 2                                                                                                   Page: 2

                                                       Cash Receipts and Disbursements Record
Case Number:          19-02549 CED                                                               Trustee:                LUIS E. RIVERA II
Case Name:            Spindle, Inc.                                                              Bank Name:              Signature Bank
                                                                                                 Account:                ******8864 - Checking
Taxpayer ID#:         *****1820                                                                  Blanket Bond:           $30,832,000.00 (per case limit)
Period:               04/01/20 - 03/31/21                                                        Separate Bond:          N/A

   1            2                      3                                        4                                                 5                    6                   7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements         Checking
  Date      Ref. #           Paid To / Received From                Description of Transaction              Tran. Code            $                    $            Account Balance

03/31/21              Signature Bank                      Bank and Technology Services Fee                  2600-000                                         7.81              4,292.03


                                                                               ACCOUNT TOTALS                                      4,362.24                 70.21         $4,292.03
                                                                                  Less: Bank Transfers                             3,838.57                  0.00

                                                                               Subtotal                                                523.67               70.21
                                                                                  Less: Payment to Debtors                                                   0.00

                                                                               NET Receipts / Disbursements                           $523.67              $70.21
                                             Case 2:19-bk-02549-FMD              Doc 26           Filed 04/30/21      Page 5 of 5

                                                                       Form 2                                                                                                    Page: 3

                                                       Cash Receipts and Disbursements Record
Case Number:          19-02549 CED                                                                Trustee:                LUIS E. RIVERA II
Case Name:            Spindle, Inc.                                                               Bank Name:              Union Bank
                                                                                                  Account:                ******2257 - Checking
Taxpayer ID#:         *****1820                                                                   Blanket Bond:           $30,832,000.00 (per case limit)
Period:               04/01/20 - 03/31/21                                                         Separate Bond:          N/A

   1            2                      3                                         4                                                 5                    6                   7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements         Checking
  Date      Ref. #           Paid To / Received From                 Description of Transaction              Tran. Code            $                    $            Account Balance

04/17/19   Asset #2   Wells Fargo Bank                    Balance of Wells Fargo Account #7863               1129-000                  108.74                                    108.74

04/17/19   Asset #1   Wells Fargo Bank                    Balance of Wells Fargo Account #9197               1129-000               2,220.18                                    2,328.92

04/19/19   Asset #3   Wells Fargo Bank N.A.               Balance of Wells Fargo Account #9284               1129-000               1,509.65                                    3,838.57

05/10/19              Union Bank                          Account Closeout Transfer Adjustment               9999-000                                   3,838.57                    0.00


                                                                                ACCOUNT TOTALS                                      3,838.57            3,838.57                  $0.00
                                                                                   Less: Bank Transfers                                 0.00            3,838.57

                                                                                Subtotal                                            3,838.57                  0.00
                                                                                   Less: Payment to Debtors                                                   0.00

                                                                                NET Receipts / Disbursements                       $3,838.57                 $0.00


                                                                                                                                     Net             Net                   Account
                                                                                     TOTAL - ALL ACCOUNTS                          Receipts     Disbursements              Balances
                                                                                     Checking # ******2257                          3,838.57                  0.00                  0.00
                                                                                     Checking # ******8864                             523.67                70.21              4,292.03
                                                                                                                                   $4,362.24                $70.21         $4,292.03
